Title: To George Washington from Alexander Spotswood, 22 March 1797
From: Spotswood, Alexander
To: Washington, George

 

Dr Sir
March 22d 1797

I most Sincerely Congratulate you & Mrs Washington on your Return, to Mt Vernon—and to that Domestic & Rural life, in which Real happiness & peace of mind is only to be found—and you both have my Sincere wishes, that the Remainder of yr days may be long, and that they may be enjoyed, in an uninterupted sceene of health & felicity.
On the 3d day of april I take my departure for Kentucky—if you have any instructions to Send me about your Ruff creek lands—be pleased to forward them, and for fear of a miscarriage, you had better write duplicates, & forward one to Winchester to lay in the office until my arriveal at that place—which will be on the 6th day of april, from whence I shall not depart until the 8th—I shall be on Ruff creek about the 10th of may—and so soon as I return to lexington will write you fully—from whence I will proceed to marshals—and to frankfort & find out the course of yr lands being advertized in Lees Name. Mrs Spotswood & family Join me in our most Affectionate love to you & Mrs Washington & am dr sr yr Sincerely Affectionate frd

A. Spotswood

